Citation Nr: 1018378	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-21 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left arm 
injury, claimed as due to a grenade blast.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1942 to October 
1945, from December 1946 to June 1948, and from March 1949 
until his retirement in March 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction over the case was subsequently 
transferred to the RO in St. Petersburg, Florida.

In connection with his appeal, the Veteran and his spouse 
testified at a hearing before the undersigned Acting Veterans 
Law Judge at the RO in March 2010.  A transcript of the 
hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).


FINDINGS OF FACT

1.  In an unappealed January 1999 rating decision, the 
Veteran's claim of entitlement to service connection for a 
left arm injury was denied.

2.  The evidence associated with the claims file subsequent 
to the January 1999 rating decision, when considered by 
itself or with the evidence previously of record, does not 
raise a reasonable possibility of substantiating the claim of 
entitlement to service connection for a left arm injury.




CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a left arm 
injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented, and to note the basis for the prior 
denial.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that prior to the initial adjudication of 
the claim, the Veteran was issued a letter in October 2006 
advising him of what the evidence must show and the 
respective duties of VA and the claimant in obtaining 
evidence.  The October 2006 letter informed the Veteran of 
the basis for the prior denial and also provided notice with 
respect to the disability-rating and effective-date elements 
of the claim.  such letter was also compliant with Kent.  
Accordingly, no further development is required with respect 
to the duty to notify.

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) and service personnel records (SPRs) 
are on file.  Neither the Veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.

The Board acknowledges that the Veteran has not been provided 
a VA examination in response to his claim to reopen and that 
no VA medical opinion has been obtained in response to this 
claim, but notes that VA has no obligation to provide such an 
examination or obtain such an opinion if new and material 
evidence has not been presented.  See 38 C.F.R. § 3.159 
(c)(4).

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. 
Accordingly, the Board will address the merits of the claim.


Legal Criteria

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The Veteran originally filed his claim of entitlement to 
service connection for a left arm injury in July 1998.  In a 
January 1999 rating decision, the RO denied the Veteran's 
claim based on a finding that there was no injury shown to 
have incurred in service and there was no evidence of a 
current disability.  The Veteran did not appeal that 
decision.  

The evidence of record at the time of the January 1999 rating 
decision included the Veteran's STRs which were negative for 
any complaints of a left arm problem while the Veteran was in 
active service, to include his February 1970 retirement 
examination report.  Also of record in January 1999 were the 
Veteran's SPRs which were also negative for any indication 
that the Veteran sustained a left arm injury at any time 
while in active service.  

The evidence that has been received since the January 1999 
rating decision includes the Veteran's September 2006 
statement in which he reported that while serving in Vietnam 
he sustained an injury to his left arm when a hand grenade 
exploded near the "hooch" he was sleeping in.  He explained 
that he did not get medical attention for this injury because 
he did not want his return stateside to be delayed, and that 
he ultimately did not report the injury at his retirement 
examination because he "was not himself" and was only 
thinking about getting out of the service.  Also added to the 
record since January 1999 are post-service military medical 
records from the Veteran's employment as an army postal 
worker which are negative for any complaints of, treatment 
for, or diagnosis of a current left arm disability.  
Additionally, the recent evidence includes VA Medical Center 
treatment records from June 2004 to November 2006 which are 
negative for complaints of, treatment for, or a diagnosis of 
a left arm disability.  Furthermore, the recent record 
contains the Veteran's June 2007 Notice of Disagreement (NOD) 
in which he reported that after the grenade blast he was 
transported to a medical unit in Phu Vinh, South Vietnam, and 
his June 2008 Substantive Appeal in which he reiterated the 
statements set forth in his NOD.  Finally, a transcript of 
the Veteran's March 2010 Board hearing, in which he again 
detailed the events surrounding the grenade blast and 
subsequent left arm injury he experienced in service, has 
been received since the last final denial.

The Board is sympathetic to the Veteran's claim and 
recognizes the sincerity of his belief that he is entitled to 
service connection for a left arm injury.  The Board, 
however, is obligated to decide cases based on the evidence 
before it rather than on such factors. 

The Board finds that the evidence submitted since the January 
1999 rating decision is new, in that it was not previously 
before VA.  However, in order for a claim to be reopened the 
evidence must also be material.  In order for evidence to be 
material, it must relate to an unestablished fact necessary 
to substantiate the claim and be sufficient to raise a 
reasonable possibility of substantiating the claim.  In this 
case, the evidence added to the record since the January 1999 
rating decision does not raise a reasonably possibility of 
substantiating the claim because it does not tend to 
establish that the Veteran sustained a left arm injury in 
service and does not demonstrate that the Veteran has a 
current left arm disability.  

The Board acknowledges that the evidence submitted since the 
January 1999 denial does provide additional detail regarding 
the Veteran's reported injury in service.  However, the fact 
that the Veteran claimed that an injury occurred while he was 
serving in Vietnam was already considered by VA when he was 
originally denied entitlement to service connection for a 
left arm injury in January 1999.  The new evidence lacks any 
sort of documentation which could corroborate the Veteran's 
statements regarding the particular details of his accident.  

It is also recognized that the Veteran reported post-service 
symptomatology at his March 2010 hearing.  Specifically, he 
indicated treatment by a dermatologist as his left arm 
"breaks out."  He also noted that one of his fingers was 
bent, though he was unsure whether that occurred from the 
blast or whether it happened later.  He further indicated 
that he has arthritis in his left hand.  

The Veteran is competent to report observable symptomatology. 
Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, prior to 
the reopening of the claim, the Board is prohibited from 
evaluating the credibility of his statements.  However, even 
accepting his statements, given the complete absence of 
objective evidence of a left arm injury in the STRs or in any 
post-service clinical documents, his testimony as to current 
symptoms, standing alone, does not raise a reasonable 
possibility of substantiating the claim.  Hence, the 
requirements to reopen a claim under 38 C.F.R. § 3.156(a) 
have not been satisfied here.

Accordingly, reopening of the claim of entitlement to service 
connection for a left arm injury is not warranted.




ORDER

New and material evidence having not been received, the 
Veteran's application to reopen a claim of entitlement to 
service connection for a left arm injury is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


